Citation Nr: 1129354	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  06-09 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for neuropathy of the hands, claimed as secondary to Agent Orange exposure.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for diabetes mellitus, claimed as secondary to Agent Orange exposure.  

4.  Entitlement to an initial disability rating for service-connected post traumatic stress disorder (PTSD) in excess of 30 percent from February 24, 2004, to December 31, 2006.

5.  Entitlement to a disability rating for service-connected PTSD in excess of 50 percent from January 1, 2007.

6.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to May 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2002 (hearing loss), November 2004 (neuropathy of the hands), June 2005 (diabetes mellitus), March 2009 (increased ratings for PTSD), and April 2010 (TDIU) by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In December 2008, the Board granted service connection for PTSD and remanded the remaining issues of entitlement to service connection for hearing loss, neuropathy of the hands, and diabetes mellitus.  In the INTRODUCTION section of that decision, the Board included a detailed review of the procedural history of this case.  

In pertinent part, the March 2009 rating decision implemented the Board's December 2008 grant of service connection for PTSD.  A 30 percent disability evaluation was assigned for PTSD, effective February 24, 2004, and a 50 percent disability evaluation was assigned effective January 1, 2007.  The Veteran has appealed the initial staged rating assigned for PTSD to the Board.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that, where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim for service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . ." and noting that, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found); see also AB v. Brown, 6 Vet. App. 35, 38 (1993) (noting that, in a claim for an increased disability rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded). 

The issues of entitlement to service connection for hearing loss, diabetes mellitus, and neuropathy of the hands are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  For the period from February 24, 2004, to December 31, 2006, the Veteran's service-connected PTSD was manifested by complaints of depressed mood, trouble sleeping, panic attacks, irritability, and hypervigilance; PTSD was not manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

2.  From June 7, 2008, the Veteran's service-connected PTSD is shown to have been manifested by symptoms resulting in occupational and social impairment with deficiencies in most areas, but does not cause total occupational and social impairment; there is no evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.

3.  The Veteran's service-connected PTSD has not been so exceptional or unusual that referral for extraschedular consideration by designated authority is required.

4.  From June 7, 2008, the Veteran's service-connected PTSD renders him unable to secure and follow a substantially gainful occupation consistent with his education and employment history.


CONCLUSION OF LAW

1.  From February 24, 2004, to December 31, 2006, the scheduler criteria for the assignment of a rating in excess of 30 percent for the Veteran's PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2010).

2.  From June 7, 2008, the schedular criteria for the assignment of an evaluation of 70 percent, but no higher, for the service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2010).  

3.  From June 7, 2008, the criteria for entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 4.16 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  With regard to a claim for service connection, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.  In such cases, where the appellant then files an notice of disagreement (NOD) with the initial rating and/or the effective date assigned, he/she has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id., see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

In this case, service connection for PTSD was granted by the Board in a December 2008 decision, and the RO implemented the Board's decision in a March 2009 rating decision.  Because the claim for service connection had been granted, any defect in the timing of the notice about how a disability rating and effective date would be determined was harmless error as to that claim.  Dingess, 19 Vet. App. at 491; Goodwin, 22 Vet. App. at 137.  The Veteran filed an NOD with the staged rating assigned in June 2009, the RO issued a statement of the case (SOC) in March 2010, and the Veteran submitted argument in May 2010 which was accepted in lieu of a VA Form substantive appeal.  The Veteran has not contended that the notice provided in the SOC was inadequate, and therefore, the Board concludes that the notice obligations set forth in sections 7105(d) and 5103A of the statute have been fulfilled in this case.

VA also has a duty to assist the veteran in the development of a claim.  This duty includes assisting the veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording several VA examinations.  

Concerning the VA examinations afforded the Veteran pertaining to his service-connected PTSD throughout his appeal, the Board observes that when VA provides a claimant an examination as part of the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds the VA examinations in this case were adequate.  Review of the three pertinent VA examinations on file (dated in August 2004, June 2008, and February 2010) shows that the respective examiners before providing his or her medical opinion took the Veteran's history, noted his subjective description of his symptoms, examined the claims folder, and examined the Veteran.  The examination reports also show that the examiner in each case rendered an opinion as to the effects of the Veteran's psychiatric disability on his social and occupational functioning.  Thus, the Board finds that these reports provide an adequate basis upon which the Board may render a decision.  Id.

The Veteran was provided the opportunity to present pertinent evidence in this case, and there is no evidence of any VA error in assisting the Veteran that reasonably affects the fairness of this adjudication.  Indeed, the Veteran has not suggested that such an error, prejudicial or otherwise, exists.

Finally, as to the TDIU claim, the Board notes that this claim has been granted, and therefore, the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether the requirements of the VCAA have been met with regard to this claim, no harm or prejudice to the appellant has resulted.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Law and Analysis

Increased Initial Ratings for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) (holding that staged ratings are appropriate for an increased-rating claim when the factual findings show distincet time periods where the service-connected disability exhibits symptoms that would warrant different ratings).

Similarly, where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that, at the time of the assignment of an initial rating for a service-connected disability, separate or "staged" ratings may be assigned for separate periods of time based on the facts found).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name is rated as 100 percent disabling.  38 C.F.R. § 4.130.

Disability ratings are assigned according to the manifestation of particular symptoms, as listed in the rating formula.  The list of symptoms in the rating formula above is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

According to the DSM-IV, a Global Assessment of Functioning (GAF) scale includes scores ranging between zero and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2010).

Initial Rating in Excess of 30 Percent from February 24, 2004, 
to December 31, 2006

In February 2004, the Veteran sought service connection for PTSD.  See VA Form 21-4138.  The RO denied the claim in a November 2004 rating decision.  The Veteran perfected an appeal of that decision to the Board.  

The report of an August 2004 VA mental disorders examination shows that the diagnoses included adjustment disorder with mixed anxiety and depressed mood.  Some features/symptoms of PTSD was also included as a diagnosis.  A GAF score of 60 was provided.  The Veteran complained of trouble sleeping and irritability.  The Veteran noted that he was self employed.  He described his relationship with his wife as good, but strained concerning his children.  He denied having any close friends.  Examination showed no impairment of thought process or communication, delusions or hallucinations, inappropriate behavior, or suicidal and homicidal ideation.  He was oriented to person, place, and time.  Memory was normal, he showed no obsessive or ritualistic behavior, history of panic attacks, or depressed mood.  The Veteran did complain of trouble sleeping.  
A March 2005 VA mental health primary intake assessment record shows that the Veteran complained of trouble sleeping, irritability, problems with losing his temper, and flashbacks.  He did complain of having frequent panic attacks when arguing with people, including his son.  Examination revealed the Veteran's mood to be angry, sad, and tearful.  His affect was sad.  Thought content was organized, and he denied having auditory or visual hallucinations as well as suicidal or homicidal ideation.  

A May 2005 VA psychology consult report shows that the Veteran's mood was described as depressed and anxious, and his affect was described as anxious.  Eye contact was fair and speech was goal-directed.  The Veteran denied having hallucinations.  The Veteran gave a history of being sexually assaulted while in the military.  He complained of intrusive memories and added that he tried to avoid trauma-related stimuli.  He also complained of difficulty sleeping, irritability, problems concentrating, and hypervigilence.  PTSD was diagnosed.  

A January 2006 VA progress note shows that the Veteran at that time was employed on a part-time basis.

After considering all of the evidence of record, including the VA PTSD examination report dated in August 2004 and the VA outpatient mental health records discussed above, the Board finds that the Veteran's service-connected PTSD did not warrant a rating in excess of 30 percent at any time from February 24, 2004, to December 31, 2006.  

In this regard, between February 24, 2004, to December 31, 2006, the medical evidence of record fails to demonstrate that the criteria set out in 38 C.F.R. § 4.130 (Diagnostic Code 9411), and necessary for the assignment of a 50 percent (or higher) rating, had been met.  On detailed review of the findings set out in the pertinent medical records on file, the Board finds that while during the pertinent time period at issue the Veteran demonstrated some problems concerning complaints of frequent panic attacks (March 2005) and of problems affecting his mood (May 2005), the medical evidence on file fails to show the presence of symptoms such as circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; and impaired abstract thinking.  The Board also finds it significant that the Veteran, throughout this pertinent time period, has on more than one occasion, as discussed above, indicated that he had been employed.  

The Board is also certainly cognizant of the GAF score of 60 provided by the VA examiner in August 2004, who had an opportunity to review the Veteran's claims file, as well as take a complete medical history and complete an examination of the Veteran.  GAF scores from 51 to 60 represents moderate symptoms or moderate difficulty in social or occupational functioning.  See DSM-IV.

Here, the preponderance of the medical evidence on file dated from February 24, 2004, to December 31, 2006, simply does not rise to a level of severity necessary to find that a rating of 50 percent for the Veteran's service-connected PTSD should be assigned.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The claim, for this pertinent period, is denied.  

Excess of 50 Percent from January 1, 2007

A January 2007 VA psychiatric note shows that the Veteran reported worsening problems with sleep, more vivid and troubling nightmares, and additionally-occurring intrusive thoughts of combat experiences in Vietnam.  The Board notes at this juncture that the Veteran is not shown to have had combat-related service in Vietnam.  The staff psychologist described the severity of the Veteran's PTSD as severe and added that as a result the Veteran was unemployable.  

A May 2007 private psychology report shows that the Veteran was examined in association with his application to receive Medicaid.  Dysthymia was diagnosed, and a GAF score of 60 was provided.  Examination showed normal speech and affect.  He was well oriented.  The examining clinical psychologist commented that the Veteran was suffering from mild emotional problems related to his history of kidney transplants.  He added that access to Medicaid would enable the Veteran to be more easily employable.  

An August 2007 VA progress note shows that a staff psychologist opined that the Veteran was unemployable due to a severe psychiatric disability.  

An August 2007 VA progress note, dated two days later, shows that a same psychiatrist commented that the Veteran had a long-standing history of difficulties with symptoms of PTSD related to events occurring during his Navy service, including being sexually assaulted.  He opined that the Veteran was not employable due to medical and psychiatric disorders.  

A February 2008 private psychiatric examination report shows that the examining disability determinations counselor reported that the Veteran complained of anger management problems.  He added that the Veteran suffered from depression.  Examination showed the Veteran to be oriented times three.  He had trouble with short term memory; long term memory was reportedly intact.  PTSD, impulse control disorder, and major depressive disorder without psychotic features were given as diagnoses.  A GAF score of 45 was provided.  The examiner reported that the Veteran had not worked since 2003; this is shown to be contradicted by other evidence of record, including the above-discussed August 2004 VA examination report, wherein it was noted that the Veteran was at that time employed.  He was also shown to be employed, on a part-time basis in January 2006.  

A May 2008 VA psychiatric note shows that the Veteran suffered from emotional difficulties which impaired his functioning.  These were noted to include his being guarded and suspicious, the occurrence of painful and intrusive thoughts, and his claim of sleep problems accompanied by nightmares.  The psychologist added that the Veteran had a severe psychiatric disability caused by his PTSD.  

The report of a June 7, 2008, VA mental disorders examination shows that the Veteran reported symptoms of problems with sleep, anxiety, hypervigilence, angry outbursts, road rage, and occasional crying episodes.  He also complained of problems associated with lack of concentration, memory loss, lack of motivation, fatigue, and depressed and anxious mood.  Examination showed the Veteran to be alert, and oriented times three.  Eye contact was good, and his thought process was goal directed.  He denied having hallucinations or homicidal ideation; he did give a history of having suicidal ideation on a weekly basis without plan or intent.  His mood was euthymic and his affect was restricted.  He also reported not being much involved in his self owned business.  The Veteran informed the examiner that memory loss problems caused him to forget names and telephone numbers.  He also provided a history of monthly panic attacks.  Social and occupational impairment was reported.  PTSD symptoms were noted to include intrusive memories, nightmares, restricted range of affect, marked lack of interest in activities, hypervigilence, and exaggerated startle response.  Problems with sleep were also reported, as were a lack of ability for social functioning.  PTSD was diagnosed, and a GAF score of 50 was provided.  The examiner attributed the GAF finding to daily depressed mood, weekly anxious mood, suicidal ideation, sleep disturbance, irritability, and lack of friendships.

A July 2008 VA psychiatry note shows that the Veteran had been experiencing labile moods, crying spells, irritability, nightmares related to worsening PTSD symptoms.  The Veteran reportedly was not able to function on a job due to medical and psychiatric disabilities.  He was neither suicidal nor homicidal.  PTSD, described as severe, was diagnosed.  

In a December 2008 Board decision/remand, service connection for PTSD was granted.  The RO later, in effectuating the grant of service connection, assigned a 30 percent rating pursuant to Diagnostic Code 9411 from February 24, 2004 (date of claim), and a 50 percent evaluation from January 1, 2007 (the approximate date that increased symptoms were shown to be demonstrated).  The Veteran later disagreed with the assigned ratings, and in perfecting an appeal, argued that they should be higher.  

A September 2009 VA psychiatric note shows that the Veteran continued to exhibit worsening PTSD symptoms.  It was reported that he was unable to work due to impairment of mood, thinking and behavior, inability to sustain attention, discomfort in some interpersonal settings, and mood lability.  The Veteran was neither homicidal or suicidal.  The examiner described the PTSD as severe, and as "declining over time."  

An October 2009 VA psychiatric note reveals that the Veteran suffered from an extreme instability of mood, problems with interacting with people, intrusive thoughts, and sleep disturbances.  The commenting staff psychiatrist, who added that he had treated the Veteran since 2006, indicated that due to his PTSD the Veteran was not employable.  

The report of a February 2010 PTSD examination shows that the Veteran reported having interpersonal difficulties with his children; he had been married for 42 years.  He added he had no friends.  He denied a history of suicidal attempts.  He also informed the examiner that he had not been working.  

Examination showed the Veteran to be casually dressed, in disheveled clothing.  He was lethargic, and irritable towards the examiner.  His affect was constricted.  His mood was labile.  He was oriented to person, time, and place.  The Veteran's thought processes were unremarkable.  He was reported to have had suicidal ideation.  In terms of judgment, the Veteran understood the outcome of his behavior.  As to insight, he understood he had a problem.  The Veteran did complain of sleep problems, which caused him to wake up often.  He denied hallucinations and inappropriate behavior.  He also denied having homicidal thoughts, but did admit to having suicidal thoughts and ideation about one to two times a week.  Impulse control was poor, with no findings of episodes of violence.  He had no problems with activities of daily living.  Remote memory was normal, and recent memory was mildly impaired.  The Veteran provided a history of having recurrent and intrusive distressing recollections of past events.  He also indicated he had difficulty concentrating, and that he experienced both hypervigilence and exaggerated startle response.  It was reported that the Veteran was not working, and the examiner confirmed that the Veteran's unemployment was due to the effects of his mental disorder.  Both the Veteran and his wife reported that he had become more verbally aggressive, together with experiencing deteriorating health.  The Veteran added that due to both his physical and mental disorders he could do very little.  He also mentioned that he had, on a daily basis, depressed mood, regular anxiety, and panic attacks.  No other disorders were reported other than the PTSD to cause impairment in psychosocial adjustment or quality of life.

The examiner commented that given the Veteran's current level of social interaction, impulse control, and inability to regulate mood and control suicidal ideation that it was unlikely he would be able to manage functional behavior associated with almost any job.  PTSD was diagnosed, and a GAF score of 40 was supplied.  This GAF was noted to be based upon the Veteran's poor social interaction, suicidal ideation, limited social contacts, and poor impulse control.

For the period commencing on January 1, 2007, the Board has carefully considered the evidence of record and finds that such evidence-here, namely the report of the June 7, 2008, VA mental disorders examination report-presents a disability picture which more nearly approximates the criteria for a 70 percent rating.  The medical findings of the examiner on June 7, 2008, to include those of chronic sleep disturbances, hypervigilence, reports of memory loss, monthly panic attacks, and, of great significance, impaired impulse control and active suicidal ideation, supports the assignment of a 70 percent disability rating.  

The Board notes that a GAF score of 50 was provided in the June 7, 2008, VA examination report.  The Board also notes that a GAF score of 45 was included as part of a private examination, conducted in February 2008.  To this, a GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

However, the Board notes that in order to warrant a rating in excess of 70 percent, the Veteran's symptoms would have to be manifested by gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  The evidence does not persuasively show that the disability picture more nearly approximates the symptomatology listed under Diagnostic Code 9411 for the next higher rating of 100 percent.

There is no evidence whatsoever that the Veteran is now or has been in the recent past "grossly impaired" due to his service-connected PTSD as that term is used in the criteria for a 100 percent rating.  In fact, the record is devoid of any finding which shows the presence of any psychosis-like symptomatology.  Moreover, the fact that he has not required more serious clinical intervention for his symptoms, i.e., inpatient hospitalization, weighs against a finding that he is grossly impaired by his anxiety disorder.  When all of these facts are considered together, the Board finds that the evidence weighs strongly against a finding of greater than a 70 percent rating under the pertinent schedular standards.  38 C.F.R. § 4.130. 

Extraschedular Consideration

The Board has also considered referral for extra-schedular consideration.  Ordinarily, the VA rating schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, concerning the Veteran's service-connected PTSD now on appeal, the evidence in this case does not show such an exceptional disability picture that the available respective schedular evaluations are inadequate.  The Board further observes that, even if the available schedular evaluations for the disability were inadequate (which they manifestly is not), there is no evidence in the medical records of an exceptional or unusual clinical picture.  The record does not show that the Veteran has required frequent hospitalization for his PTSD (in fact, none have been reported).  While the PTSD has been shown to markedly affect the Veteran's ability to work, this is more than adequately addressed in the portion of this decision concerning entitlement to TDIU benefits.  

Therefore, the Board finds that the criteria for submission for assignment of extra-schedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, there is no competent evidence of an exceptional or unusual clinical presentation in the record.  Referral for extraschedular rating remains unwarranted as, while there is a showing of marked interference with employment due to the service-connected disability here addressed alone, this, as noted, is being here addressed.  And, again, the Veteran has not, due to his PTSD, required frequent periods of hospitalization.  For these reasons, the Board finds that referral of the Veteran's case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.



TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  

Under 38 C.F.R. § 4.16, if there is only one such disability, as here, it must be ratable at 60 percent disabling or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  

The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).  

As a result of this decision, the Veteran's service-connected PTSD is now evaluated as 70 percent disabling, from June 7, 2008.  His combined rating therefore meets the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a).

As discussed in detail under the PTSD section above, the VA examiner who conducted the June 7, 2008, examination commented that the Veteran's occupational functioning was impaired by psychiatric symptoms.  The Board also notes that while a VA examiner in January 2007 opined that the Veteran's PTSD prevented him from employment, in May 2007 a private examiner commented that Medicaid benefits would assist the Veteran in becoming more easily employable.  The Board also notes that a VA examiner in August 2007 found that the Veteran was unemployable due to his PTSD; this same examiner, two days later, opined that the Veteran was unable to work due to medical and psychiatric disorders.  The Board therefore finds that a total rating based on individual unemployability is warranted, from June 7, 2008.  


ORDER

Entitlement to an initial disability rating in excess of 30 percent for PTSD, for the period from February 24, 2004, to December 31, 2006, is denied.  

Entitlement to a 70 percent, but no more than 70 percent, disability rating for PTSD, from June 7, 2008, is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

A total rating based on individual unemployability (TDIU) is granted, effective from June 7, 2008, subject to laws and regulations applicable to payment of VA monetary benefits.


REMAND

As noted in the INTRODUCTION section above, the issues of entitlement to service connection for hearing loss and diabetes mellitus and neuropathy of the hands are being remanded.  

Concerning the issue of entitlement to service connection for hearing loss, remand is necessary in this case to obtain a VA audio examination.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim, and requires the VA to assist a claimant in obtaining that evidence.  §§ 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran contends that he currently suffers from hearing loss due to acoustic trauma while serving in the military.  As part of a VA Form 21-4138, dated in October 2005, he informed VA that while serving as a bridge lookout [while aboard a ship] he was fifty feet away from five inch guns without hearing protection.  

The Board notes that the Veteran's service treatment records are absent of findings reflective of hearing loss.  A February 2004 private audiogram record shows that bilateral hearing loss, as defined in 38 C.F.R. § 3.385,  was diagnosed.  A March 2005 VA audio consult report notes findings of bilateral sensory hearing loss.  

It should also be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159(c)(4) (2010); see also McLendon.  If the VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr, at 311.

The Veteran's assertions regarding his exposure to acoustic trauma while in the military are credible.  With regard to his lay statements, the Board notes that competent lay evidence is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  The Veteran is considered competent to relate a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he sees and feels; for example, he is competent to report that he has hearing trouble.  In addition, based on the evidence submitted and the statements provided in support of his claim, the Board finds the Veteran to be credible with respect to his assertions.

Under the circumstances presented in this case, the Board finds that the Veteran has met the test established in McLendon.  As discussed above, the Board has determined that the statements of the Veteran to the effect that he was exposed to acoustic trauma in service and consequently suffered from hearing loss as a result are competent and credible.  Post service medical records indicate he current suffers from bilateral hearing loss.  Therefore, a VA medical examination is necessary to determine whether the Veteran's current hearing loss and tinnitus are etiologically related to an in-service cause.

As for the claim concerning entitlement to service connection for diabetes mellitus, claimed as secondary to Agent Orange exposure, the Board notes that the Veteran's service personnel records reveal that he served in the U.S. Navy aboard the USS Walker (DD-517) from August 26, 1967, to September 20, 1967, and the USS Hornet (CVS-12) from September 21, 1967, to September 29, 1967.  The available personnel records do not confirm that the Veteran ever disembarked and set foot on land in Vietnam.  The National Personnel Records Center (NPRC) informed VA in February 2005 that it was unable to determine whether the Veteran had in-country service in Vietnam.  It did note that the USS Walker (DD-517) was in the official waters of Vietnam from September 8, 1967, to September 20, 1967, and from December 1, 1967, to December 7, 1967.  A report from the Defense Personnel Records Information Retrieval System (DPRIS) (CURR REQUEST) shows that review of deck logs, while showing that the USS Walker (DD-517) performed missions off the coast of Vietnam from September to December 1967, did not indicate that the ship moored, anchored, or docked in Vietnam during this period of time.  

While the Veteran's service treatment records are silent for any complaints, findings, treatment, or diagnosis of diabetes mellitus, post service medical records include several diagnoses of diabetes mellitus.  These include a November 2004 VA progress which shows a diagnosis of new onset diabetes mellitus, untreated.  An April 2005 VA progress note also includes a diagnosis of diabetes mellitus.  Several other VA treatment records, all dated in 2008, include diagnoses of both diabetes mellitus and Type II diabetes mellitus.  

VA laws and regulations pertinent to the Veteran's claim provide that veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease (to include Type II diabetes) to a degree of 10 percent or more at any time after service (except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  

These regulations show that VA acknowledges the widespread use of tactical herbicides, such as Agent Orange, by the United States military during the Vietnam War and has extended a presumption of herbicide exposure to any Veteran who served on the ground or on the inland waterways of the Republic of Vietnam between January 9, 1962, and May 7, 1975.  This policy represents VA's interpretation of the statutory phrase "served in the Republic of Vietnam" found at 38 U.S.C.§ 1116(a)(1).  The regulation implementing this interpretation at 38 C.F.R. § 3.307(a)(6)(iii) makes it clear that "duty or visitation in the Republic of Vietnam" is required to qualify for the presumption.  This policy is grounded in the fact that aerial herbicide spraying was used within the land boundaries of Vietnam to destroy enemy crops, defoliate areas of enemy activity, and create open security zones around U.S. military bases.

However, a legal challenge to VA's interpretation was brought before the Court in Haas v. Nicholson (2006).  The case sought to further extend the presumption of exposure to U.S. Navy Veterans who served aboard ships operating on Vietnam's offshore waters.  The Court held that the presumption of exposure should be extended to U.S. Navy Veterans.  VA filed an appeal on that decision and implemented a stay on adjudicating the numerous new claims resulting from it.  The United States Court of Appeals for the Federal Circuit, in Haas v. Peake (2008), reversed the decision of the Court and held that VA's policy of extending the presumption only to those Veterans who served on the ground or on the inland waterways of Vietnam was a reasonable and valid statutory interpretation.

In the wake of the Haas court cases and the resulting claims, VA's concern for the issues related to herbicide exposure claims from U.S. Navy Veterans resulted in a need to clarify current claims processing policies and procedures in order to assist this group of Veterans in an equitable and consistent manner.  As a result, VA has issued guidance to ROs by providing some background information on the service of these Veterans to assist in developing and adjudicating these claims.  See Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010.  The Training letter provided, in pertinent part, that, 

In order for the presumption of exposure to be extended to a Blue Water Navy Veteran, development must provide evidence that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that the Veteran's ship docked to the shore or a pier.  In claims based on docking, a lay statement that the Veteran personally went ashore must be provided.  Since there is no way to verify which crewmembers of a docked ship may have gone ashore, C&P Service has determined that the Veteran's lay statement is sufficient.  This is in keeping with 38 U.S.C. § 1154, which states that consideration shall be given to the places, types, and circumstances of a Veteran's service, and with 38 C.F.R. § 3.159(a)(2), which states that lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  In claims based on docking, the circumstances of service have placed the Veteran in a position where going ashore was a possibility and the Veteran, by virtue of being there, is competent to describe leaving the ship and going ashore.  The circumstances also establish credibility unless there is evidence to the contrary.  

Training Letter 10-06, Section II, third paragraph.

The Board has reviewed the materials referred to in the Training Letter to see if the USS Walker (DD-517) or USS Hornet (CVS-12) "operated temporarily on Vietnam's inland waterways or docked to the shore" while the Veteran was on board either ship.  From the materials referred to in the Training Letter, the Board cannot conclude that either ship so operated or was so docked.  From its review of these materials, the Board notes that the USS Walker (DD-517) was an "escort destroyer."  See Dictionary of American Naval Fighting Ships (DANFS).  Thus, perhaps this ship was too large to have "operated on Vietnam's inland waterways."  However, there are several steps outlined in the Training Letter to determine whether the ship "docked to the shore," and the Board concludes that those steps should be undertaken by the RO on remand.

As for the USS Walker (DD-517), as noted, she was a destroyer.  About these ships, the Training Letter provides, 

U.S. Navy and Coast Guard operations in the waters of Vietnam were primarily focused on providing gunfire support for ground troops and conducting interdiction patrols designed to disrupt the movement of enemy troops and supplies from North Vietnam into South Vietnam.  Shipboard gunfire was directed at inland targets primarily by destroyers (designated by DD hull numbers) operating at varying distances off the Vietnam coast.  It was used to protect U.S. Army and Marine ground forces and destroy enemy positions within gun range.  The destroyers operated along the offshore "gun line" on a rotating basis for several days or weeks at a time and then returned to escorting larger ships at sea or to a safe port, such as Subic Bay in the Philippines, for replenishment.  Support missions for ground troops and attacks on enemy positions were also conducted by U.S. Navy aircraft launched from aircraft carriers (designated by CV or CVA hull numbers) stationed at sea, generally from 30 to 100 miles off the Vietnam coast.  The gun line ships and aircraft carriers, as well as their supply and support ships, are collectively referred to as the "Blue Water" Navy because they operated on the blue-colored waters of the open ocean.

Training Letter 10-06, Section I, fifth paragraph.

About the USS Walker (DD-517) with regard to the period that the Veteran served on board, DANFS provides, 

The escort destroyer rejoined Hornet, and the task force arrived at Hong Kong on 16 August, then transited to Sasebo, Japan, for repairs.  Walker returned to the Gulf of Tonkin on 7 September and was detached three days later to proceed to the Parcel islands in the South China Sea and conduct surveillance and gather intelligence data about the Chinese communist-held islands.  

Upon her return the waters off Vietnam, Walker reported to Coral Sea (CVA-43) for duty as her escort and spent the majority of September in various antisubmarine warfare exercises.  On 27 September, Walker rejoined Hornet and rescued four survivors of an aircraft which had plunged into the water after losing an engine during launch.  

In addition, the Training Letter provides the following general information about destroyers,

Although operations on the inland waterways of Vietnam were primarily conducted by Brown Water Navy and Coast Guard vessels, some larger Blue Water Navy vessels periodically entered inland waterways to provide gunfire support or deliver troops or supplies.  Gunfire support for land-based or riverine operations was provided by destroyers that entered a river, such as the Saigon River in the southern delta area, as a means to get closer to enemy targets.  Following these temporary inland waterway operations, destroyers would return to patrolling the offshore gun line or travel farther out to sea for aircraft carrier escort duty.  A number of Blue Water Navy amphibious assault and supply vessels also periodically entered inland waterways to deliver troops for a combat mission or supplies for units stationed on the rivers.

About the USS Hornet (CVS-12) concerning the brief amount of time the Veteran was aboard, DANFS provides, 

Hornet returned to Long Beach 8 September [1966], but headed back to the Far East 27 March 1967.  She reached Japan exactly one month later and departed Sasebo 19 May for the war zone.  She operated in Vietnamese waters throughout the remainder of spring and during much of the summer of 1967.  

The Board also observes that pursuant to regulation, VA must make as many requests as are necessary to obtain relevant records from a federal department or agency.  Those records include service personnel records.  VA will end its efforts to obtain records from a federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(c)(2).  

With regard to the claim for service connection for neuropathy of the hands to include consideration as due to Agent Orange exposure, the Board notes that recent treatment records show diagnoses of diabetic neuropathy and also of carpel tunnel syndrome.  The Board concludes that this issue should be adjudicated after the re-adjudication of service connection for diabetes mellitus, claimed as secondary to Agent Orange exposure.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's VA and private treatment records.

After reviewing all VA and private treatment records, the examiner should provide an opinion as to whether it is at least as likely as not that current bilateral hearing loss -- if diagnosed -- had its onset in service or otherwise is causally or etiologically related to a disease or injury (i.e., acoustic trauma) incurred in active service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), a copy of this REMAND and all pertinent records in the appellant's claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.

2.  The Veteran is hereby notified that it is his responsibility to report for a scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  The RO/AMC must contact the Department of the Navy, National Personnel Records Center (NPRC), Joint Services Records Research Center (JSRRC), and any other appropriate records depository, in an effort to obtain for the record deck logs and all pertinent ship histories for the USS Walker (DD-517) (from August 26, 1967, to September 20, 1967) and USS Hornet (CVS-12) (from September 21, 1967, to September 29, 1967).

As required under 38 C.F.R. § 3.159(c)(2), the RO/AMC must make as many requests as are necessary to obtain the requested records, and may end such efforts only if it concludes that the records sought do not exist or that further efforts to obtain such records would be futile.  If the RO reaches such a conclusion or the search for such records has negative results, documentation to that effect should be included in the claims file.

In addition, the RO must follow all development steps outlined in Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010, in developing evidence as to whether the USS Walker or USS Hornet "operated temporarily on Vietnam's inland waterways or docked to the shore" while the Veteran was on board either ship.  

4.  Thereafter, the RO must review the claims folder and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following any other indicated development, the RO should readjudicate the issue pertaining to entitlement to service connection for hearing loss, diabetes mellitus, and neuropathy of the hands in light of all the evidence of record.  

If the claim for service connection for diabetes mellitus is granted on remand, the RO should include in its readjudication of service connection for neuropathy of the hands consideration of whether neuropathy of the hands, if any, is the result of the diabetes mellitus under 38 C.F.R. § 3.310.  If the RO determines that an examination to include a medical opinion is needed in regard to service connection on a secondary basis, the RO should order such an examination report with opinion.

If in any respect the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

If indicated, the case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


